Ryan v Ryan (2021 NY Slip Op 04803)





Ryan v Ryan


2021 NY Slip Op 04803


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, WINSLOW, AND BANNISTER, JJ.


248 CA 20-01075

[*1]KAREN L. RYAN, PLAINTIFF-RESPONDENT,
vJOHN B. RYAN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
GERMAIN & GERMAIN, LLP, SYRACUSE (GALEN F. HAAB OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an amended order of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered September 3, 2019. The amended order, inter alia, denied that part of defendant's application seeking to terminate his spousal maintenance obligation and recalculated defendant's child support oligation. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court